IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00014-CR
No. 10-09-00015-CR
 
Anthony Keith Skibell,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 66th District Court
Hill County, Texas
Trial Court Nos. 34,670 and 34,671
 

MEMORANDUM Opinion





 
            Anthony Keith Skibell was placed on
community supervision for two third degree felony convictions of Driving While
Intoxicated.  See Tex. Penal Code
Ann. § 49.09(b) (Vernon Supp. 2008).  His community supervision was
revoked in both convictions.  He filed a notice of appeal for each revocation. 
He has now filed a Motion to Dismiss Appeal in each appeal requesting this
Court to withdraw the notices of appeal and dismiss the appeals.  Skibell
personally signed each motion to dismiss.
 
            Accordingly, these appeals are
dismissed.  Tex. R. App. P.
42.2(a).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed April 8, 2009
Do
not publish
[CR25]